DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
--
1. (Currently Amended). A method for generating a sensor output from the outputs of first and second sensors, the method comprising: receiving the outputs from the first and second sensors; estimating an offset between the outputs of the first and second sensors over a first range of outputs including passing the outputs of the first and second sensors through an alpha/beta filter, wherein the alpha/beta filter adjusts the estimated offset when the first sensor output falls within the first range; adjusting the output of the second sensor based on the estimated offset; generating a sensor output, based on the output of the first sensor, the adjusted output of the second sensor and a blending function that blends the output of the first sensor and the adjusted output of the second sensor; and wherein the alpha/beta filter adjusts the offset such that the next offset value (delg(i)) is calculated according to the following equation:
delg(i) = alpha*(hg(i) – lg(i)) + beta*delg(i-1)
wherein alpha and beta are selected constants, hg(i) and lg(i) are the outputs of the first and second sensors, respectively, and delg(i-1) is the immediately prior value of the offset.

Claim 3 (Canceled).
Claim 4 (Canceled).
--
Allowable Subject Matter
Claims 1, 2, 6-13, 15-18 and 20 are allowed.
	The prior art of record fails to teach the invention as set forth in claims 1, 2, 6-13, 15-18 and 20, and the Examiner can find no teaching of the device and method for method for generating a sensor output from the outputs of first and second sensors, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855